Citation Nr: 1233687	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left hip strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976, and had service in the Army Reserve thereafter to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2009, and again in June 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  It has been returned to the Board for further appellate consideration.

In August 2012, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In May 1993, the Veteran filed a claim of entitlement to service connection for left hip strain, which was denied by the RO in the August 1993 rating decision.  The basis of the decision was that left hip strain was not shown to have a relationship to the Veteran's period of active duty.  Subsequently, in May 2009, VA received service records, including service treatment records reflecting that the Veteran, in July 1988 and April 1992, had a normal clinical evaluation of his lower extremities, with no hip problems noted; at the time of the July 1988 service examination, the Veteran reported never having had swollen or painful joints, arthritis, or cramps in his legs.

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156(c) (2011).  An award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  Id.

In this case, the Veteran asserts that he incurred a left hip disability during a period of inactive duty training (INACDUTRA) in April 1993, and submitted opinions by a private physician relating a current hip disability to the April 1993 in-service hip injury, in part on the basis that the Veteran did not have hip problems prior to April 1993.  Because the newly received service treatment records containing physical examination findings and history relevant to the Veteran's claim and existed and had not been associated with the claims file when VA first decided the claim, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the Veteran's May 1993 claim of entitlement to service connection for left hip strain.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Private treatment records reflect that on April 20, 1993, the Veteran called complaining of left hip strain while doing exercises over the weekend in the Army Reserve.  He was seen on April 27, 1993, and reported that, on April 18, after extensive exercising and calisthenics, he noted increasingly severe pain in the left hip and difficulty ambulating, and that since then he had had persistent improvement, but persisting discomfort in the left anterior hip area.  On examination, the left hip was essentially nontender, with pain being in the inguinal area.  X-ray of the left hip was negative.  An April 28, 1993 treatment note reflects a diagnosis of left hip strain, and the Veteran was to use ibuprofen on a regular basis over the next week and avoid strain as possible, with further evaluation if symptoms persisted.  

A November 1993 service examination reflects a normal clinical evaluation of the lower extremities, with no left hip problems noted.  At that time, the Veteran reported no specific left hip problems, but reported cramps in his leg, which he would ice after exercise.  

The next notation of any hip problem in the record is a July 2002 VA treatment record that notes that the Veteran reported pain in the arms, shoulder, hips, and hand.  

A June 2003 letter from the Veteran's private physician, Dr. Zuckman, indicates that the Veteran was seen by Dr. Zuckman in June 2003, that he had a history of some left hip pain and problems starting on April 18, 1993, and was seen between April 20 and 27, 1993, by his office.  Dr. Zuckman further stated that the Veteran was seen in January 2001 and January 2003, and at those times mentioned some hip pain, which he related back to an injury while in the Reserve.  A July 2005 letter from Dr. Zuckman reflects that the Veteran had left hip pain and osteoarthritis of the left hip, verified on X-ray in February 2005, that the Veteran had had left hip pain going back to 1993 when he was in the Reserves.  Dr. Zuckman further stated that he could find no record of complaints of hip pain prior to the Veteran's episode in 1993, and that, therefore, it would be reasonable to assume that his hip pain was caused or exacerbated by the episode in 1993.  In a July 2012 letter, Dr. Zuckman reiterated his opinion regarding the etiology of the Veteran's left hip condition, and stated that examination then revealed decreased range of motion compared to the right, and that X-ray showed some sclerosis in the acetabulum of the left hip consistent with osteoarthritis.  

While Dr. Zuckman diagnosed osteoarthritis of the left hip, there is no explanation how any such arthritis might be related to the Veteran's hip strain in April 1993, when the Veteran's April 1993 left hip X-ray was noted to be negative.  Also, Dr. Zuckman did not address or explain the lack of any follow up treatment for the left hip after April 1993 until the 2000s.  Under these circumstances, the Veteran should be provided an examination and opinion addressing whether he has a current left hip disability related to an in-service left hip injury in April 1993.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 Also, while the Veteran was provided notice letters regarding his claim in January 2009 and March 2009, neither letter provides notice of how to establish entitlement to service connection for left hip strain.  Therefore, such notice should be provided to the Veteran on remand.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative notice regarding the claim for service connection for left hip strain.  The RO's letter should explain how to establish entitlement to service connection for left hip strain.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any left hip strain.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a left hip disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to a left hip injury during a period of INADCUTRA in April 1993.  

In making this determination, the examiner should consider the April 1993 private treatment records, service treatment records including the November 1993 examination and report of medical history, and the June 2003, July 2005, and July 2012 letters from Dr. Zuckman.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


